DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on March 23, 2022.
	Claims 1-2, 4-5, 7-9, 13-14, 17, 21, 23, 25, and 27-40 are pending in this application.

Election/Restrictions
	The application has been examined based on applicant’s election without traverse of Group I, claims 1-2, 4-5, 7-9, 13-14, 17, 21, and 23.  The newly added claims 33-38 depend from claim 1, and new independent claim 39 is directed to ‘pharmaceutical composition comprising a compound formula (I)’, and therefore, the new claims 33-39 fall within the invention of Group I and will be examined together.
Claims 25, 27-32, and new claim 401 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.
Next, the application was examined based on the elected species of the compound of Example 60, and the search was expanded as indicated in the previous office action.  Applicant’s amendment overcomes the rejection of the previous office action.  As per the guidelines of MPEP § 803.02, the search and examination is expanded to the compounds of formula (I) wherein:
Q is O;
R1 is 5-membered heteroaryl group which is pyrazolyl substituted with dimethyl-carbamoyl- group (i.e., -C(=O)-N(Me)2) at the 5-position and 1-methyl, the 5-membered heteroaryl group is 1,2,4-triazolyl with a 2-chlorophenyl-carboxamide- substituent, or the 5-membered heteroaryl group is pyrazolyl substituted with Rx a divalent group containing an amide group (i.e., the 5-membered heteroaryl and the substituent Rx together form: 
    PNG
    media_image1.png
    60
    76
    media_image1.png
    Greyscale
); and
R2 is a cyclic group wherein the cyclic group is phenyl substituted at the α- and α’-positions with iso-propyl and the phenyl is additionally substituted at the 4-position with fluoro (F) or the cyclic group is phenyl substituted at the α- and α’-positions forming a tricyclic group: 
    PNG
    media_image2.png
    51
    101
    media_image2.png
    Greyscale
;
and art was found.  Claims 1-2, 4-5, 7-9, 13-14, 21, 23, and 33-39 read on the above expanded subgenus.  Claims 17 (in full) and 1-2, 4-5, 7-9, 13-14, 21, 23, and 33-39 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.



The following rejections are maintained:
Improper Markush Grouping Rejection
Claims 1-2, 4-5, 7-9, 13-14, 21, 23, and new claims 33-39 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of Q, R1 and R2.  Each of the elements of structural formula (I) of instant claim 1 represent numerous possibilities.  For example, R1 is defined to be a 5-membered heteroaryl group substituted with at least one Rx group; and R2 is defined to be a cyclic group substituted at the α- and α’-positions, and therefore, each of these represent various types of groups all of which may be further substituted.  Accordingly, each of the structures within formula (I) in itself are not asserted to give rise to the activity of the compounds represented by the formula (I).
Applicant argues that ‘claim 1 as amended, do share a common structural feature’.  Next, applicant argues that ‘in claims 1 and 39, the compounds are sulphonyl ureas or sulphonyl thioureas’ and describes the structural features represented by R1 and R2 of formula (I).  Further, applicant argues that ‘as evidenced on pages 201-202 of the application as filed, the compounds defined by claims 1 and 39 are all NLRP3 inhibitors, since the structural features shared by the tested compounds are those outlined above, it is self-evident that common use demonstrated (NLRP3 inhibition) flows from these common structural features’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
The instant claims drawn to compounds represented by formula (I): 
    PNG
    media_image3.png
    76
    170
    media_image3.png
    Greyscale
 is properly rejected as comprising an improper Markush grouping, lacking unity of invention because the structural formula does not share a substantial structural feature.  Contrary to applicant’s assertion, as detailed in the previous office action, the variables R1 and R2 of formula (I) represent numerous cyclic groups.  Specifically, R1 is defined to represent a 5-membered heteroaryl group (e.g., furanyl, thiophenyl, pyrrolyl, imidazolyl, pyrazolyl, triazolyl, thiazolyl, etc., based on the definition provided in the specification at page 31), substituted with at least one Rx group, wherein Rx is any group comprising an amide group.  Further, the specification discloses that ‘Rx may be a monovalent substituent or a divalent or multivalent substituent; where Rx is divalent or multivalent, Rx may be attached to the 5-membered heteroaryl group of R1 via a fused ring structure’ (see page 16, lines 4-6).  Based on the above description, the combination of Rx and R1 represents numerous amide-containing substituted mono- and polycyclic rings and ring systems.
Next, the term R2 is defined to be ‘a cyclic group substituted at the α- and α’-positions, wherein each substituent a the α- and α’-positions comprises a carbon atom, and wherein R2 may be further substituted’.  The specification provides numerous examples and representatives of R2 (see pages 38-60), which include numerous types of substituted mono- and polycyclic rings and ring systems.
Accordingly, each of R1 and R2 represent numerous cyclic groups, all of which are distinct groups and have acquired separate status and are not art-recognized equivalents.  As can be seen from the above, the compounds of formula (I) for different definitions of R1, R2, Q, etc.  The ring structures represented by R1 and R2 are structurally very diverse and have no common structural core.
Most of the specific compounds disclosed in the specification (for example at pages 61-69) or in claim 21,  have a 
    PNG
    media_image4.png
    43
    49
    media_image4.png
    Greyscale
 as R1; and one compound has 
    PNG
    media_image5.png
    60
    96
    media_image5.png
    Greyscale
 (i.e., representing the fused ring formed by Rx and R1 together.  All of the disclosed compounds (or compounds of claim 21)  have phenyl as the central cyclic group attached to the sulphonyl urea, substituted at the α- and α’-positions, including phenyl having at least two substituents at the α- and α’-positions; a bicyclic ring containing phenyl, wherein the phenyl is substituted at the α-position; a tricyclic ring system containing phenyl s the central ring; etc. (some structural fragments as representatives of R2 from the disclosed compounds provided below for convenience):

    PNG
    media_image6.png
    96
    62
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    131
    66
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    92
    68
    media_image8.png
    Greyscale

  Applicant’s argument of ‘common use, i.e., NLRP3 inhibition, demonstrated’ in the specification pages 201-202, is based on the biological study wherein results for 84 compounds disclosed in the specification and/or in claim 21 are provided, and results for some of the compounds is listed as ‘ND’ (i.e., ‘not determined’).  All of the compounds disclosed in the application have specific Q, R1 and R2 groups and are not seen to cover full scope of compounds defined by claims 1 and 39.  As illustrated above, the disclosed compounds do not sufficiently represent all of the possible structures of formula (I) of instant claims.  Therefore, the rejection of improper Markush grouping is deemed proper and maintained.

Double Patenting
Claims 1-2, 4-5, 7-9, 13-14, 21, 23, and new claims 33-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Applications Nos. 16/638,648; 16/762,000; 16/638,698; 16/638,707; 16/638,700; and 16/761,993.  The reasons from previous office action are incorporated here by reference.
	With reference to 16/762,000 and 16/761,993, applicant argues that ‘these applications have later effective filing dates than the present application (based on PCT filing date), and therefore, if the present application is indicated otherwise allowable before the grant of these applications, the provisional double patenting rejection should be withdrawn’.  As the present application claims are not allowable at this point, the provisional double patenting rejections over applications 16/762,000 and 16/761,993 are maintained for the reasons previously provided.
	Regarding applications 16/638,648; 16/638,698; 16/638,707; and 16/638,700 applicant requests that ‘consideration of the double patenting rejections be postponed until such time as the present claims are otherwise allowable’.  As the present application claims are not allowable at this point, the provisional double patenting rejections over applications 16/638,648; 16/638,698; 16/638,707; and 16/638,700 are maintained for the reasons provided in the previous office action. 

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claim 21, at line 2, the recitation “… which is (a) a compound is selected from” is confusing.  It appears the term “is” (following ‘compound’) is unnecessary.
Claim 21 recites the limitation "The compound … as claimed in claim 1, … … selected from: … … 
    PNG
    media_image9.png
    169
    193
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    176
    197
    media_image10.png
    Greyscale
, … … 
    PNG
    media_image11.png
    143
    204
    media_image11.png
    Greyscale
".  There is insufficient antecedent basis for the above compounds in claim 1 on which claim 21 is dependent.  As per claim 1, “R2 is a cyclic group substituted at the α- and α’-positions” and the specification at page 39 describes α, β, α’ and β’ positions as: 
    PNG
    media_image12.png
    145
    104
    media_image12.png
    Greyscale
.  The above compounds (that are newly added) contain only one substituent at the α-position and a second substituent at the β-position, and thereby fails to satisfy the recitation of R2 in claim 1 which requires the ‘cyclic group substituted at the α- and α’-positions’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-9, 13-14, 21, 23, 35-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stafford et al., US 2019/0337965 (effective filing date: January 23, 2017) (cited in IDS filed on March 28, 2022).  The instant claims read on reference disclosed compounds.  See the compounds of Formula I at page 1, and the corresponding species.  Particularly, see the compounds at page 53, col. 1, 2nd and 3rd compounds; the last to compounds at page 67, col. 2; and/or the compounds of Examples 60 to 63 at pages 201-205 (structures depicted below for convenience).  The reference discloses a compound: 
    PNG
    media_image13.png
    120
    219
    media_image13.png
    Greyscale
 which is identical to a compound in claim 21 (see line 5, first compound).  The reference compounds are taught to be useful as therapeutic agents for treating a disease or condition responsive to modulation of cytokines such as IL-1β, etc., modulation of NLRP3, inhibition of NLRP3, etc., see page 1, paragraph [0002].

    PNG
    media_image14.png
    123
    211
    media_image14.png
    Greyscale
		
    PNG
    media_image13.png
    120
    219
    media_image13.png
    Greyscale


    PNG
    media_image15.png
    101
    207
    media_image15.png
    Greyscale
		
    PNG
    media_image16.png
    100
    211
    media_image16.png
    Greyscale


	Receipt is acknowledged of the Information Disclosure Statement filed on March 28, 2022 and a copy is enclosed herewith.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 40 (withdrawn) newly added in the amendment filed on March 23, 2022 depends from ‘claim 43’ which claim does not exist.